
	

113 HR 4094 RH: Contracting Data and Bundling Accountability Act of 2014
U.S. House of Representatives
2014-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 302
		113th CONGRESS
		2d Session
		H. R. 4094
		[Report No. 113–410]
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2014
			Mr. Graves of Missouri introduced the following bill; which was referred to the Committee on Small Business
		
		
			April 9, 2014
			Additional sponsors: Ms. Chu, Mr. Connolly, Mr. Hanna, Ms. Meng, Mr. Mulvaney, and Mr. Murphy of Florida
			
		
		
			April 9, 2014
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on February 26, 2014
		
		
			
		
		A BILL
		To direct the Administrator of the Small Business Administration to develop and implement a plan to
			 improve the quality of data reported on bundled and consolidated
			 contracts, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Contracting Data and Bundling Accountability Act of 2014.
		2.Plan for improving data on bundled and consolidated contractsSection 15 of the Small Business Act (15 U.S.C. 644) is amended by adding at the end the following
			 new subsection:
			
				(s)Data quality improvement plan
					(1)In generalNot later than the first day of fiscal year 2016, the Administrator of the Small Business
			 Administration, in consultation with the Small Business Procurement
			 Advisory Council, the Administrator of the Office of Federal Procurement
			 Policy, and the Administrator of the General Services Administration shall
			 develop a plan to improve the quality of data reported on bundled and
			 consolidated contracts in the Federal procurement data system.
					(2)Plan requirementsThe plan shall—
						(A)describe the roles and responsibilities of the Administrator of the Small Business Administration,
			 the Directors of the Offices of Small and Disadvantaged Business
			 Utilization, the Small Business Procurement Advisory Council, the
			 Administrator of the Office of Federal Procurement Policy, the
			 Administrator of the General Services Administration, the senior
			 procurement executives, and Chief Acquisition Officers in implementing the
			 plan described in paragraph (1) and contributing to the annual report
			 required by subsection (p)(4);
						(B)make necessary changes to policies and procedures on proper identification and mitigation of
			 contract bundling and consolidation, and to training procedures of
			 relevant personnel on proper identification and mitigation of contract
			 bundling and consolidation;
						(C)establish consequences for failure to properly identify contracts as bundled or consolidated;
						(D)establish requirements for periodic and statistically valid data verification and validation; and
						(E)assign clear data verification responsibilities.
						(3)Committee briefingOnce finalized and by not later than 90 days prior to implementation, the plan described in this
			 subsection shall be presented to the Committee on Small Business of the
			 House of Representatives and the Committee on Small Business and
			 Entrepreneurship of the Senate.
					(4)ImplementationNot later than the first day of fiscal year 2017, the Administrator of the Small Business
			 Administration shall implement the plan described in this subsection.
					(5)CertificationThe Administrator shall annually provide to the Committee on Small Business of the House of
			 Representatives and the Committee on Small Business and Entrepreneurship
			 of the Senate certification of the accuracy and completeness of data
			 reported on bundled and consolidated contracts.
					(6)GAO study and report
						(A)StudyNot later than the first day of fiscal year 2018, the Comptroller General of the United States
			 shall initiate a study on the effectiveness of the plan described in this
			 subsection that shall assess whether contracts were accurately labeled as
			 bundled or consolidated.
						(B)Contracts evaluatedFor the purposes of conducting the study described in subparagraph (A), the Comptroller General of
			 the United States—
							(i)shall evaluate, for work in each of sectors 23, 33, 54, and 56 (as defined by the North American
			 Industry Classification System), not fewer than 100 contracts in each
			 sector;
							(ii)shall evaluate only those contracts—
								(I)awarded by an agency listed in section 901(b) of title 31, United States Code; and
								(II)that have a Base and Exercised Options Value, an Action Obligation, or a Base and All Options
			 Value; and
								(iii)shall not evaluate contracts that have used any set aside authority.
							(C)ReportNot later than 12 months after initiating the study required by subparagraph (A), the Comptroller
			 General of the United States shall report to the Committee on Small
			 Business of the House of Representatives and the Committee on Small
			 Business and Entrepreneurship of the Senate on the results from such study
			 and, if warranted, any recommendations on how to improve the quality of
			 data reported on bundled and consolidated contracts.
						(7)DefinitionsIn this subsection the following definitions shall apply:
						(A)Chief Acquisition Officer; senior procurement executiveThe terms Chief Acquisition Officer and senior procurement executive have the meanings given such terms in section 44 of this Act.
						(B)Federal procurement data system definitionsThe terms Base and Exercised Options Value, Action Obligation, Base and All Options Value, and set aside authority have the meanings given such terms by the Administrator for Federal Procurement Policy in the
			 Federal procurement data system on October 1, 2013, or subsequent
			 equivalent terms..
		
	
		April 9, 2014
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
